Citation Nr: 9920933	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the veteran has perfected an appeal of the issue 
of entitlement to a disability rating in excess of 30 percent 
for service-connected post traumatic stress disorder (PTSD), 
on appeal from the initial grant of service connection.

2.  Entitlement to service connection for an eye disorder, 
claimed as defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 and February 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The May 1993 rating 
decision denied entitlement to service connection for 
defective vision.  In February 1994, the RO granted 
entitlement to service connection for PTSD, evaluated as 10 
percent disabling.

The case was previously before the Board in April 1996, when 
it was remanded for additional development.


FINDINGS OF FACT

1.  In February 1994, the RO granted entitlement to service 
connection for PTSD, evaluated as 10 percent disabling.  The 
RO notified the veteran of this decision by letter dated 
February 24, 1994, with an attached copy of the rating 
decision. 

2.  The veteran expressed disagreement with the February 1994 
rating decision on March 21, 1994.

3.  A (supplemental) statement of the case addressing the 
issue of entitlement to a higher disability rating for 
service-connected PTSD was prepared and sent to the veteran 
at his most recent address of record on May 17, 1994.  

4.  The veteran did not file a substantive appeal by February 
25, 1995.

5.  The veteran has presented no competent evidence of a 
current eye disorder.


CONCLUSIONS OF LAW

1.  The veteran has not perfected an appeal of the issue of 
entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD, on appeal from the initial grant 
of service connection, and the Board has no jurisdiction to 
consider this claim.  38 U.S.C.A. §§ 7105(a), (b), (d)(1), 
(d)(3), 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302(b), 20.303 (1998).

2.  The claim for service connection for an eye disorder, 
claimed as defective vision, is not well grounded and there 
is no statutory duty to assist the veteran in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-connected PTSD
A.  Factual Background

In a February 1994 rating decision, the RO, in pertinent 
part, granted entitlement to service connection for PTSD, 
evaluated as 10 percent disabling, effective from February 
26, 1993.  The RO notified the veteran of this decision by a 
letter dated February 24, 1994, with an attached copy of the 
rating decision.  A notice of disagreement addressing this 
decision was received at the RO on March 21, 1994.  The RO 
issued a (supplemental) statement of the case to the veteran 
at his most recent address of record concerning this issue on 
May 17, 1994.  A copy was also provided to his 
representative.  The transmittal letter indicated that the 
veteran must file a substantive appeal within 60 days of the 
date of the letter in order to perfect his appeal.  

There is of record no further written communication from the 
veteran or his representative to the RO indicating a desire 
to perfect an appeal of this issue within one year of 
notification of the rating assigned, i.e., by February 24, 
1995.  

In a January 1998 rating decision, the RO assigned a 30 
percent disability rating for the veteran's service-connected 
PTSD, effective from February 26, 1993.

The Board wrote to the veteran in May 1999 notifying him of 
its intention to consider the issue of the timeliness of the 
substantive appeal concerning the foregoing issue.  A copy of 
the letter was sent to the veteran's representative.  The 
Board further informed the veteran that he had 60 days within 
which to present written argument or request a hearing to 
present oral argument on the question of timeliness of the 
appeal.  There was no response.

B.  Legal Analysis

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1998); see also 38 C.F.R. § 20.201 (1998) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1998).  The notice of disagreement and 
the substantive appeal must be filed with the activity/office 
that entered the determination with which disagreement has 
been expressed.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.300 (1998). 

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (1998).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  

However, if a claimant has not yet perfected an appeal and VA 
issues a supplemental statement of the case in response to 
evidence received within the one-year period following the 
mailing date of notification of the determination being 
appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 20.302(c) 
require VA to afford the claimant at least 60 days from the 
mailing date of the supplemental statement of the case to 
respond and perfect an appeal, even if the 60-day period 
would extend beyond the expiration of the one-year period.  
In addition, if VA receives additional material evidence 
within the time permitted to perfect an appeal, 38 U.S.C. 
§ 7105(d)(3) requires VA to issue a supplemental statement of 
the case even if the one-year period following the mailing 
date of notification of the determination being appealed will 
expire before VA can issue the supplemental statement of the 
case.  See VAOPGCPREC 9-97 (February 11, 1997). 

The appeal should set out specific allegations of error of 
fact or law, such allegations related to specific items in 
the statement of the case, and the benefits sought on appeal 
must be clearly identified.  38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  A determination of which a 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. 
§ 20.1103 (1998).

In this case, the RO notified the veteran of the February 
1994 rating decision by means of a February 24, 1994, letter.  
Therefore, the one-year appeals period expired on February 
24, 1995, one year after "the date of mailing of the notice 
of the result of the initial review or determination."  
38 U.S.C.A. § 7105(b)(1) (West 1991).  

The veteran filed a notice of disagreement with the RO's 
decision on March 21, 1994.  Therefore, the notice of 
disagreement was timely in that it was filed within one year 
from February 24, 1994.

A (supplemental) statement of the case was mailed to the 
veteran at his most recent address of record on May 17, 1994.  
As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of a 
statement of the case or supplemental statement of the case 
(in certain circumstances) or the remainder of the one-year 
period after the mailing of notice of the initial 
determination, whichever is longer.  Here, the one-year 
appellate period, which expired on February 24, 1995, 
governed as the appeals period within which the veteran was 
required to perfect his appeal.  No additional relevant 
evidence was submitted between May 17, 1994, and February 24, 
1995, requiring the issuance of an another supplemental 
statement of the case. 

The veteran did not perfect his appeal by filing a 
substantive appeal in a timely fashion.  The RO received no 
correspondence after issuing the (supplemental) statement of 
the case that indicated any continued disagreement with the 
denial of the foregoing claim between May 17, 1994, and 
February 24, 1995.  See 38 C.F.R. § 20.202 (1998).  Moreover, 
there is no correspondence or statement that can be construed 
as a request for an extension for good cause.  See 38 C.F.R. 
§ 20.303 (1998).  Absent a timely substantive appeal, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  See 38 U.S.C.A. 
§§ 7105(a), 7108; 38 C.F.R. § 20.200; YT v. Brown, 9 Vet. 
App. 195 (1996).  Accordingly, since the veteran did not 
perfect his appeal by filing a substantive appeal in a timely 
fashion, his claim must be dismissed. 



II.  Eye disorder
A.  Factual Background

The veteran's service medical records disclose that on 
entrance examination in November 1993, his vision was 20/20 
in the right eye and 10/20 in the left eye.  Defective 
vision, not disqualifying, was diagnosed.

The veteran was diagnosed as having dengue fever in October 
1944, at which time he complained of frontal headaches and 
post orbital pain.  On physical examination, the sclera was 
injected.

On separation examination in April 1946, the examiner noted 
defective vision in the veteran's right and left eyes, 18/20 
uncorrected.

Post-service medical evidence associated with the claims 
folder includes VA treatment records, dated from 1990 to 
1996; private treatment records from McMinn Mental Health 
Center, dated from 1973 to 1976; private treatment records 
from Stephen, L. Denton, M.D., dated from 1989 to 1994; and 
VA examination reports, dated in October 1993 and July 1996.  

The VA records show that in September 1995 the veteran 
reported he had been almost blind in his left eye since 
active service.  Extraocular muscles were intact.  The pupils 
were equally reactive to light and accommodation.  Fundi were 
not seen well.  The veteran also complained of changes in 
left eye vision in May 1996.  He gave a history of poor 
vision in his left eye for a long time.  He reportedly got 
new glasses two years ago.  On physical examination, the 
fundi could not be seen well.  The veteran was advised to 
follow-up with an "outside" eye doctor.  

There were no findings or diagnoses of any eye disorder in 
the post-service medical records.

The veteran testified at a personal hearing at the RO in 
September 1993.  He stated that he did not notice any sudden 
change in his vision during active service and no one every 
told him there was anything wrong with his vision.  He did 
not wear glasses during active service; but started wearing 
them in the 1960s because he had difficulty with "close up" 
work.  He was also treated by a doctor for swelling of one of 
his eyes in the 1960s.  He was told he had an allergy.  He 
did not feel that this was related to active service.

In an April 1994 Statement of Accredited Representation in 
Appealed Case, it was indicated that the veteran felt that 
inservice dengue fever affected his vision.

B.  Legal Analysis

Direct service connection may be established by showing that 
a disease or injury had its onset in service or by showing 
that a current disability is a result of a disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1998).  In general, 
establishing "direct" service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1998). 

Service connection may not be granted for congenital or 
developmental defects such as refractive error of the eye as 
a matter or law.  38 C.F.R. § 3.303(c) (1998). 

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
Court has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

Here, no medical evidence has been presented or secured to 
render plausible a claim the veteran currently has any eye 
disorder.  Although acceptable lay evidence may constitute 
competent evidence when it comes to describing symptoms or 
manifestations of a disease, a veteran's statements as to 
symptomatology, without medical evidence of an underlying 
impairment capable of causing the symptoms alleged, generally 
cannot constitute plausible evidence of the existence of a 
current disability for VA service connection purposes.  
Compare Espiritu v. Derwinski, 1 Vet. App. 492, 494 (1992), 
and Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

There is no post-service objective evidence in the present 
case of a current eye disability.  The veteran's post-service 
complaints of decreased vision have been noted in the post-
service treatment records; however, there have been no 
clinical findings of any eye disorders.  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that, 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability . . . In the absence of proof 
of a present disability there can be no valid claim."  Thus, 
the veteran's claim is not well grounded in the absence of 
medical evidence showing a current eye disorder.
 
The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for an eye disorder.  
The veteran has not provided the names of any private 
examiners that examined him for an eye disorder after 
service.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD, on appeal from the initial grant 
of service connection, is dismissed.

Having found the claim not well grounded, entitlement to 
service connection for an eye disorder, claimed as defective 
vision, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

